Appeal by the defendant from a judgment of the Supreme Court, Kings County (Moskowitz, J.), rendered March 27, 1986, convicting him of murder in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Viewing the evidence in a light most favorable to the People, we find it legally sufficient to support the defendant’s conviction of murder in the second degree (see, People v Contes, 60 NY2d 620, 621). Moreover, upon the exercise of our *360factual review power, we are satisfied that the evidence«established the defendant’s guilt beyond a reasonable doubt and that the verdict was not against the weight of the evidence (see, CPL 470.15 [5]).
As for the defendant’s allegations of prosecutorial misconduct, consisting mainly of the improper cross-examination of the defendant in violation of the court’s pretrial Sandoval ruling and prejudicial comments in summation, we find that they were, for the most part, not properly preserved for appellate review (see, People v Thomas, 50 NY2d 467). In any event, we find no merit to the defendant’s claims. Mangano, J. P., Brown, Lawrence and Spatt, JJ., concur.